Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 5/20/2022. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1, 3, 6, 11, 19 has/have been amended;
Claim(s) 4, 7-10, 15-18, 20, 2325, 33-34 is/are cancelled;
Claim(s) 1-3, 5-6, 1114, 19, 21-22, 24, 26-32 is/are presently pending.
The amendment(s) to claim(s) 6 is/are sufficient to overcome the claim objection(s) from the previous office action.

Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered and is correct with regard to the reference(s) cited not teaching the amended claim element(s). However, a new ground of rejection necessitated by the amendment is presented which prevents allowance.

Specification
The disclosure is objected to because of the following informalities:
At p. 3 line 21 “in□line” seems to be a typo. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5, 11-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braig (US 20090192367 A1; 7/30/2009; cited in IDS) in view of Heck (US 20120078095 A1; 3/29/2012), and further in view of Kassab (US 20140148751 A1; 5/29/2014).
Regarding claim 1, Braig teaches a self-monitoring intravenous catheter system, comprising:
an intravenous catheter having a proximal portion and a distal end (Fig. 1; [0506] “intravenous”);
a pump device coupled to the proximal portion of the catheter (Fig. 49; [0446]);
a set of sensors, including at least an oximeter and a pH sensor (Fig. 49, blood chemistry sensor assembly 9119 and analyzer 9125; Fig. 50; [0448] “oxygen…pH”; [0458] “oxygen…pH”).
Braig does not teach a oximeter located at the distal end of the intravenous catheter. However, Heck teaches in the same field of endeavor (Abstract) a oximeter located at the distal end of the intravenous catheter (Fig. 9, 98; [0060]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Braig to include this feature as taught by Heck because this enables monitoring of the blood at the distal end of the IV cathether (Fig. 9; [0060]).
The combination of Braig and Heck does not teach a pH sensor located at the distal end of the intravenous catheter. However, Kassab teaches in the same field of endeavor (Abstract; [0070]) a pH sensor located at the distal end of the intravenous catheter ([0126]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Braig and Heck to include this feature as taught by Kassab because this enables monitoring of the pH at the distal end within blood ([0126]).
Regarding claim 2, in the combination of Braig, Heck, and Kassab, Braig teaches wherein the set of sensors further includes a pressure sensor ([0131]; [0132] “pressure sensor 317”; [0138]).
Regarding claim 3, in the combination of Braig, Heck, and Kassab, Braig teaches wherein the pressure sensor is located within the pump device (Fig. 10, pressure sensor unit 1011; [0162]) or at the distal end of the intravenous catheter.
Regarding claim 5, the combination of Braig, Heck, and Kassab teaches wherein the oximeter and the pH sensor are combined in a single multi-modal sensor (Braig Fig. 50; sensors are combined in a single element 9119).
Regarding claim 11, Braig teaches an alarm controller for a self-monitoring intravenous catheter system (Fig. 1), the alarm controller comprising:
at least one processor ([0127]; [0440]);
a sensor interface configured to receive signals ([0440]) from at least an oximeter and a pH sensor (Fig. 49, blood chemistry sensor assembly 9119 and analyzer 9125; Fig. 50; [0446]; [0448] “oxygen…pH”; [0458] “oxygen…pH”).
Braig does not teach a oximeter located at the distal end of the intravenous catheter. However, Heck teaches in the same field of endeavor (Abstract) a oximeter located at the distal end of the intravenous catheter (Fig. 9, 98; [0060]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Braig to include this feature as taught by Heck because this enables monitoring of the blood at the distal end of the IV cathether (Fig. 9; [0060]).
The combination of Braig and Heck does not teach a pH sensor located at the distal end of the intravenous catheter. However, Kassab teaches in the same field of endeavor (Abstract; [0070]) a pH sensor located at the distal end of the intravenous catheter ([0126]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Braig and Heck to include this feature as taught by Kassab because this enables monitoring of the pH at the distal end within blood ([0126]).
In the combination of Braig, Heck, and Kassab, Braig teaches a nontransitory computer-readable medium having computer-executable instructions stored thereon which, in response to execution by the at least one processor ([0440]), cause the alarm controller to:
monitor the signals from at least the oximeter and the pH sensor (Fig. 49, blood chemistry sensor assembly 9119 and analyzer 9125; Fig. 50; [0446]; [0448] “oxygen…pH”; [0458] “oxygen…pH”); and
in response to determining that the signals indicate a failure of the intravenous catheter, cause an alert to be presented ([0457]; [0464]).
Regarding claim 12, in the combination of Braig, Heck, and Kassab, Braig teaches wherein the sensor interface is further configured to receive signals from a pressure sensor, and wherein the instructions further cause the alarm controller to monitor the signals from the pressure sensor ([0131]).
Regarding claim 14, in the combination of Braig, Heck, and Kassab, Braig teaches a network interface ([0098] “network”), and wherein causing the alert to be presented includes transmitting an instruction via the network interface that causes presentation of the alert (Fig. 49; [0464]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braig, Heck, and Kassab as applied to claim 1 above, in view of Conroy (US 20040206353 A1; 10/21/2004; cited in previous office action).
Regarding claim 6, the combination of Braig, Heck, and Kassab does not teach wherein the oximeter is a CO-oximeter. However, Conroy teaches in the same field of endeavor ([0002]) that oxygen saturation can be measured with catheters with CO-oximeter ([0016] “Oxygen saturation measured in a pulmonary artery by…fiber-optic pulmonary artery catheter (co-oximetry)”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Braig, Heck, and Kassab to include a CO-oximeter as taught by Conroy because this is another method to measure oxygen saturation within blood with catheter ([0016]]; MPEP 2144.06 Substituting equivalents known for the same purpose). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braig, Heck, and Kassab as applied to claim 11 above, in view of Ferren (US 20090156988 A1; 6/18/2009; cited in previous office action).
Regarding claim 13, the combination of Braig, Heck, and Kassab does not teach wherein monitoring the signals includes using fuzzy logic to analyze a combination of the signals. However, Ferren teaches in the same field of endeavor (Abstract; [0141]; [0147]) using fuzzy logic to analyze a combination of the signals ([0148]; [0263] “Fuzzy logic”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Braig, Heck, and Kassab to include using fuzzy logic as taught by Ferren because this enables processing of the signals ([0147]; [0263]). 

Claims 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braig (US 20090192367 A1; 7/30/2009; cited in IDS; cited in previous office action) in view of Heck (US 20120078095 A1; 3/29/2012), further in view of Kassab (US 20140148751 A1; 5/29/2014), further in view of Ferren (US 20090156988 A1; 6/18/2009; cited in previous office action), and further in view of Wheeler (US 20060111933 A1; 5/25/2006; cited in previous office action).
Regarding claim 19, Braig teaches a method of automatically monitoring a status of an intravenous catheter (Fig. 1), the method comprising:
receiving, by a processor of an alarm controller ([0127]; [0440]), a set of signals from at least one of a pH sensor and an oximeter (Fig. 49, blood chemistry sensor assembly 9119 and analyzer 9125; Fig. 50; [0446]; [0448] “oxygen…pH”; [0458] “oxygen…pH”).
Braig does not teach a oximeter located at the distal end of the intravenous catheter. However, Heck teaches in the same field of endeavor (Abstract) a oximeter located at the distal end of the intravenous catheter (Fig. 9, 98; [0060]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Braig to include this feature as taught by Heck because this enables monitoring of the blood at the distal end of the IV cathether (Fig. 9; [0060]).
The combination of Braig and Heck does not teach a pH sensor located at the distal end of the intravenous catheter. However, Kassab teaches in the same field of endeavor (Abstract; [0070]) a pH sensor located at the distal end of the intravenous catheter ([0126]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Braig and Heck to include this feature as taught by Kassab because this enables monitoring of the pH at the distal end within blood ([0126]).
The combination of Braig, Heck, and Kassab does not teach performing, by the processor, a fuzzy logic analysis based on the signals to determine a catheter status value. However, Ferren teaches in the same field of endeavor (Abstract; [0141]; [0147]) performing, by the processor, a fuzzy logic analysis based on the signals to determine a catheter status value ([0148]; [0263] “Fuzzy logic”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Braig, Heck, and Kassab to include using fuzzy logic as taught by Ferren because this enables processing of the signals ([0147]; [0263]). 
The combination of Braig, Heck, Kassab, and Ferren does not teach wherein the fuzzy logic analysis comprises:
assigning fuzzy linguistic values to values indicated by the set of signals; and
determining the catheter status value based on the fuzzy linguistic values.
However, Wheeler teaches in the same field of endeavor (Abstract; Fig. 6 “O2 SAT, CENTRAL LINE PRESSURE…LIST OF POSSIBLE CRISIS”; [0281] “Intravenous failure”) assigning fuzzy linguistic values to values indicated by the set of signals ([0130]-[0131]; [0135]; [0303] “pH” “oximeter” “oxygen saturation”); and
determining the catheter status value based on the fuzzy linguistic values (Fig. 6; [0281]; [0297]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Braig, Heck, Kassab, and Ferren to include these features as taught by Wheeler because this enables diagnosis of possible equipment/catheter failure from measured signals (Fig. 6; [0278]; [0281]; [0297]).
In the combination of Braig, Heck, Kassab, Ferren, and Wheeler, Braig teaches in response to determining that the catheter status value indicates failure of the intravenous catheter, causing, by the processor, an alert to be presented (Fig. 49; [0457]; [0464]).
Regarding claim 21, the combination of Braig, Heck, Kassab, Ferren, and Wheeler teaches wherein the set of signals includes a signal from a pressure sensor (Braig [0131]; [0132] “pressure sensor 317”; [0138]; [0162]);
wherein the values indicated by the set of signals include a pH value ([0448] “oxygen…pH”; [0458] “oxygen…pH”), and wherein the fuzzy linguistic values include at least one of a pH high linguistic value, a pH medium linguistic value, and a pH low linguistic value (Wheeler [0303] “pH”; [0130]-[0131]; [0135] “qualifiers added to input attributes”; this is equivalent to the recited high, medium, and low);
wherein the values indicated by the set of signals include an oxygen saturation percentage (SO2) value (Braig [0448] “oxygen…pH”; [0458] “oxygen…pH”), and wherein the fuzzy linguistic values include at least one of an SO2 high linguistic value, an SO2 medium linguistic value, and an SO2 low linguistic value (Wheeler [0303] “oximeter” “SpO2” “oxygen saturation”; [0130]-[0131]; [0135] “qualifiers added to input attributes”; this is equivalent to the recited high, medium, and low); and
wherein the values indicated by the set of signals include a pressure value (Braig [0131]; [0132] “pressure sensor 317”; [0138]; [0162]), and wherein the fuzzy linguistic values include at least one of a pressure high linguistic value, a pressure medium linguistic value, and a pressure low linguistic value (Wheeler Fig. 6 “CENTRAL LINE PRESSURE”; [0303] “blood pressure arterial” “arterial blood pressure” “Pulmonary artery systolic pressure” “atrial mean pressure”; [0130]-[0131]; [0135] “qualifiers added to input attributes”; this is equivalent to the recited high, medium, and low).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braig, Heck, Kassab, Ferren, and Wheeler as applied to claim 19 above, and further in view of Bosque (US 5830135 A; 11/03/1998; cited in IDS; cited in previous office action).
Regarding claim 27, the combination of Braig, Heck, Kassab, Ferren, and Wheeler does not teach wherein the fuzzy logic analysis further comprises:
determining a rate of change of at least one of the values indicated by the set of signals; and 
assigning a fuzzy linguistic value to the rate of change.
However, Bosque teaches in the same field of endeavor (Abstract) herein the fuzzy logic analysis further comprises:
determining a rate of change of at least one of the values indicated by the set of signals (Col. 4 lines 5-17); and 
assigning a fuzzy linguistic value to the rate of change (Col. 4 lines 20-34).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Braig, Heck, Kassab, Ferren, and Wheeler to include these features as taught by Bosque because this leads to better signal analysis and results in fewer false alarms (Col. 5 lines 10-24).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braig, Heck, Kassab, Ferren, and Wheeler as applied to claim 19 above, and further in view of Benson (US 20020105428 A1; 8/8/2002; cited in previous office action).
Regarding claim 32, the combination of Braig, Heck, Kassab, Ferren, and Wheeler does not teach storing a set of values for the set of signals as an old set of values;
assigning fuzzy linguistic values to the old set of values;
receiving a new set of values for the set of signals;
assigning fuzzy linguistic values to the new set of values; and
determining the catheter stats value based on the fuzzy linguistic values of the old set of values and the fuzzy linguistic values of the new set of values.
However, Benson teaches in the same field of endeavor (Abstract; note this reference was cited by Ferren as a technique to be used [0263]) storing a set of values for the set of signals as an old set of values;
assigning fuzzy linguistic values to the old set of values (Fig. 1; Fig. 7);
receiving a new set of values for the set of signals (Fig. 2; Fig. 7-8; [0044]; [0063]);
assigning fuzzy linguistic values to the new set of values (Fig. 2; Fig. 7-8; [0044]; [0063]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Braig, Heck, Kassab, Ferren, and Wheeler to include these features as taught by Benson because this enables a dynamically adaptive system for the fuzzy logic ([0008]; [0012]; [0064]).
The combination of Braig, Heck, Kassab, Ferren, Wheeler, and Benson teaches determining the catheter status value based on the fuzzy linguistic values of the old set of values and the fuzzy linguistic values of the new set of values (Ferren [0263]; Wheeler Fig. 6; [0281]; [0297]).

Allowable Subject Matter
Claims 22, 24, 26, 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach the specific values/ranges of the signals as recited in claims 22, 24, 26, 28-31.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/           Primary Examiner, Art Unit 3792